     Case 4:19-cv-03149 Document 1 Filed on 08/22/19 in TXSD Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

MAJESTIC OIL, INC.,                         §
    Plaintiff,                              §
                                            §
v.                                          §   CASE NO. ________________
                                            §
UNDERWRITERS AT LLOYD’S,                    §
LONDON                                      §
    Defendant.                              §

                      PLAINTIFF’S ORIGINAL COMPLAINT

      MAJESTIC OIL, INC. files this action against its insurer, UNDERWRITERS          AT


LLOYD’S LONDON, for failing to make payments required by an insurance policy for

covered losses caused by Hurricane Harvey.

                                       PARTIES

      1.     Plaintiff Majestic Oil, Inc. is a Texas corporation with its principal place

of business located in Harris County, Texas. Plaintiff is a citizen of Texas.

      2.     Defendant Underwriters at Lloyd’s, London is a foreign insurance

company which is not a citizen of Texas. Defendant may be served in any manner

authorized by the Policy or the Federal Rules of Civil Procedure, including by service

of the complaint to Messrs Mendes & Mount, 750 Seventh Avenue, New York, New

York 10019-6829.

                              JURISDICTION AND VENUE

      3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are completely diverse and more than $75,000 is in controversy.




                                       Page 1 of 4
      Case 4:19-cv-03149 Document 1 Filed on 08/22/19 in TXSD Page 2 of 4



      4.        Venue is proper in the Southern District of Texas, Houston Division,

because the damage to the Property occurred in this district, the demand for payment

under the Policy was made from this district, and payment was due to the Insured in

this district. Therefore, a substantial part of the events or omissions giving rise to the

claim occurred in this district.

                                   BREACH OF CONTRACT

      5.        On or about April 22, 2017, Majestic Oil, Inc. (the “Insured”) obtained

an insurance policy (the “Policy”) from Underwriters at Lloyd’s, London (the

“Insurer”) covering the Insured’s property at 102 S. Shaver Street, Pasadena, Texas

77506 (the “Property”).

      6.        On or about August 25, 2017, during Hurricane Harvey, the Property

sustained hundreds of thousands of dollars of damage or loss covered by the Policy.

The causation assessment of Becker Engineering, which shows that the damage or

loss was the result of an event considered a covered loss under the Policy, is attached

as Exhibit 1.

      7.        On or before November 10, 2017, the Insured submitted a claim to the

Insurer for the damage or loss sustained during Hurricane Harvey. The Insured

satisfied all obligations and conditions precedent under the Policy, including

submitting the applicable proof of loss, permitting multiple inspections of the

Property, and providing the documentation supporting the claim. The damage report

of Poynor Group reflecting the hundreds of thousands of dollars in damage or loss to

the Property is attached as Exhibit 2.



                                         Page 2 of 4
     Case 4:19-cv-03149 Document 1 Filed on 08/22/19 in TXSD Page 3 of 4



      8.     The Insurer wrongly denied the Insured’s claim under the Policy. The

Insurer now refuses to pay the full amount due under the Policy to the Insured. By

failing to make the required payments, the Insurer has breached the terms of the

Policy, proximately causing the Insured to suffer damage.

      9.     The Insured seeks a monetary judgment for the full amount due under

the Policy plus reasonable and necessary attorney’s fees, pre- and post-judgment

interest, and any statutory damages permitted by applicable law.

                               RESERVATION OF RIGHTS

      10.    Based on the potentially frivolous bases for denial of coverage provided

by the Insurer, the Insurer’s denial of coverage may have been in bad faith, involved

negligent or knowing misrepresentations, violated the Insurer’s common law duties,

and violated statutory requirements of the Texas Insurance Code. Discovery is

needed to ascertain whether and the extent to which the Insurer is liable for

extracontractual claims.

      11.    The Insured reserves all rights to amend to include extracontractual

claims that will “relate back” to this filing if supported by the facts revealed in

discovery.

                                       PRAYER

      12.    Plaintiff demands this case be tried to a jury on all issues so triable.

Plaintiff requests the Court enter judgment that Defendant is liable to Plaintiff for

breach of contract and that Plaintiff is entitled to recover all actual damages,

attorney’s fees, costs of court, pre- and post-judgment interest, or any other damages

recoverable by Texas law.

                                      Page 3 of 4
     Case 4:19-cv-03149 Document 1 Filed on 08/22/19 in TXSD Page 4 of 4



                                             Respectfully submitted,

                                                   /s/ Ethan G. Gibson
                                             Ethan G. Gibson
                                             Texas State Bar No. 24073131
                                             Southern District of Texas No. 1145802
                                             egibson@fulkersonlotz.com
                                             FULKERSON LOTZ LLP
                                             4511 Yoakum Blvd., Suite 200
                                             Houston, Texas 77006
                                             Telephone: 713.654.5834
                                             Facsimile: 713.654.5801

                                             ATTORNEY-IN-CHARGE FOR PLAINTIFF



Nick Brown
Texas State Bar No. 24092182
Southern District of Texas No. 2725667
nbrown@fulkersonlotz.com
FULKERSON LOTZ LLP
4511 Yoakum Blvd., Suite 200
Houston, Texas 77006
Telephone: 713.654.5845
Facsimile: 713.654.5801

OF COUNSEL FOR PLAINTIFF




                                    Page 4 of 4
